Title: Thomas Jefferson to Thomas Appleton, 14 January 1816
From: Jefferson, Thomas
To: Appleton, Thomas


          
            Dear Sir
             Monticello Jan. 14. 16.
          
          Your letters of Aug. 26. and Oct. 25. have been both recieved. the condition of my friend Mazzei, both of body and mind, is really afflicting. of the former he had given me some account himself, of the latter I was unapprised, altho’ his very advanced age, with such bodily infirmities, might have given room to expect it. it is unfortunate too that persons in that situation are themselves the least & last sensible of it, and injure their affairs by and family by not knowing when to give them up. under the circumstances you state, friendship to himself requires a cooperation with his family in keeping him and them from injury. it is what himself would have approved in the sounder state of his mind. it is unlucky that a little before the date and two months before the receipt of your first letter, I had written to him assurances that he should recieve a third of his principal with it’s interest in the ensuing spring, and the remaining two thirds at two annual instalments after. of course some excuse must be framed to him when, according to the request of his family, I remit the interest only in the spring without the portion of principal. this may be found perhaps in the expediency of his keeping something as a forlorn hope for himself and his family in a country where all is secure, until the affairs of Europe are more settled, or in some motives of inconvenience to myself, which his friendship may admit. I will remit the year’s interest therefore in the spring thro’ your hands, and you will act on it for him and his family, as you and they shall find most practicable and for the best. in this and whatever else may be best for his family, I beg you to assure them they may rely on me, conscious that in serving them, I shall do for him what I would expect my friends to do for me in a like situation.
          I wish it were in my power to hold up to mr Bartholini a prospect of employment and emolument here worthy of his talents. but our early and prolific marriages, and the justice of our laws dividing the property of the parents equally among all the children, place the body of our people in ease and happiness in the mass, but occasion rare instances of great individual wealth. you know how unusual these instances are, and how few, even among them, have a taste for the fine arts. there is at this time an Italian artist of the name of Andiriani [or Franzoni, I do not know which] lately gone from this country to Florence, Rome Etc. in quest of artists to assist in repairing the Capitol at Washington, burnt by the British. he is one of two, who were procured by mr Mazzei, and forwarded over by yourself about 8. or 10. years ago. his object there at present is to obtain architects only, and I name him merely because, having resided here so long, he would be able to give to mr Bartolini information of the country the best adapted to his views.
          I note what you say of the bust of Genl Washington by Ciracchi, and those of Columbus and Vespucius. but I am done with dealing in marble. an humble copy in plaister of Ciracchi’s Washington would be my limit in that way. perhaps if you can tell me what such an one will cost, I may include it in some future remittance. for the present I confine myself to the physical want of some good Montepulciano; and your friendship has heretofore supplied me with that which was so good that I naturally address my want to you. in your letter of May 1. 05. you mention that what you then sent me was produced on grounds formerly belonging to the order of Jesuits and sold for the benefit of the government in 1773. at the time that that institution was abolished. I hope it has preserved it’s reputation, & the quality of it’s wines. I send this letter to my friend John Vaughan of Philadelphia and inclose with it to him 50.D. to be remitted to you and I pray you to send me it’s amount in Montepulciano, in black bottles, well corked & cemented, and in strong boxes, addressed to the Collector of any port from Boston to the Chesapeak, to which the first opportunity occurs: Norfolk & Richmond being always to be preferred, if a conveyance equally early offers. but the warm season will be so fast advancing, when you recieve this, that no time will be to be lost. perhaps I may trouble you annually to about the same amount, this being a very favorite wine, and habit having rendered the light and high flavored wines a necessary of life with me. I salute you with assurances of my constant esteem & respect.
          Th: Jefferson
        